                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            :   Chapter 11
In re                                                       :
                                                            :   Case No. 17-12307 (BLS)
                                     1
M & G USA Corporation, et al.,                              :
                                                            :   Jointly Administered
                                  Debtors.                  :
                                                            :   Related to Docket No. 2069
                                                            :

                    CERTIFICATION OF NO OBJECTION
    REGARDING TWELFTH MONTHLY FEE APPLICATION OF COLE SCHOTZ P.C.,
      DELAWARE CO-COUNSEL AND CONFLICTS COUNSEL TO THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
             FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

         The undersigned, Delaware co-counsel and conflicts counsel to the Official Committee of

Unsecured Creditors in the above captioned cases (the “Committee”), hereby certifies as follows:

         1.       On November 19, 2018, the Twelfth Monthly Fee Application of Cole Schotz

P.C., Delaware Co-Counsel and Conflicts Counsel to the Official Committee of Unsecured

Creditors, for Allowance of Compensation and Reimbursement of Expenses for the Period from

October 1, 2018 Through October 31, 2018 (the “Application”) [Docket No. 2069] was filed

with the Court.

         2.       Objections, if any, to the Application were required to have been filed with the

Court and served no later than 4:00 p.m. on December 10, 2018 (the “Objection Deadline”).



1
  The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi
International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc.
(9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas
77067.




57321/0001-15466750v11
         3.       The Objection Deadline has passed and no objections appear on the docket or

were served upon the undersigned counsel.

         4.       In accordance with the Court’s Order Establishing Procedures for Interim

Compensation and Reimbursement of Professionals [Docket No. 308], entered December 1,

2017, the Debtors are authorized to pay Cole Schotz P.C. 80% of the fees, $11,504.80 (80% of

$14,381.00), and 100% of the expenses, $1,535.98, as requested in the Application.

Dated: December 11, 2018

                                               COLE SCHOTZ P.C.


                                                /s/ J. Kate Stickles
                                               J. Kate Stickles (No. 2917)
                                               David R. Hurst (No. 3743)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117
                                               kstickles@coleschotz.com
                                               dhurst@coleschotz.com

                                               Counsel for the Official Committee of
                                               Unsecured Creditors




                                                  2
57321/0001-15466750v11
